Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on February 1, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 9530336, 9990876, 10304367, 10559240, 10726757 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Zerphy (PGPub 2007/0241988), Nicholson (US 6414650), and Nakano (PGPub 2008/0117144) are generally considered by the examiner to be the closest prior art to the claimed invention.
Zerphy discloses a matrix of display panels wherein failure can be determined from the number of row of pixel failures or the number of pixel failures (Paragraph 169).
Nicholson discloses a modular display panel with multiple display PCB circuits.
Nakano discloses determining the defect of a display based on the number of defects within a column (Paragraph 90).
Zerphy, Nicholson, and Nakano does not explicitly disclose or make obvious, whether singly or in combination, determining the number of malfunctioning pixels in a row or column, wherein the row or column spans multiple PCB.  Therefore the claims are allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LAU whose telephone number is (571)270-7329.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.L/Examiner, Art Unit 2683                                                                                                                                                                                                        

/BRIAN A ZIMMERMAN/Supervisory Patent Examiner, Art Unit 2683